DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 3/28/2019 and 4/15/2019. It is noted, however, that applicant has not filed a certified copy of the IN201941012234 and IN201941015042 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 10/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments in section titled “Rejections Based on 35 U.S.C. § 112”, the Examiner respectfully disagrees. As stated previously, paragraphs [0066], [0067] and [0074] does not provide support for “associating two or more…as having a same measurement”. For paragraph [0090], this paragraph and portions emphasized by Applicant discloses filtering measurements, SSB samples (which does not appear to be the same as SSB(s)), appears to disclose averaging measurements, random selection of SSB sample, and filtering. However, this paragraph does not disclose some sort of associating two or more SSBs…as having a same measurement. For paragraphs [0091]-[0092], these paragraphs and portions emphasized by Applicant discloses measurement of SSB(s)/of a beam set, average measurement of SSBs, maximum measurement of SSBs and measuring a randomly selected SSB which does not appear to disclose some sort of process of associating two or more SSBs…as having a same measurement. With respect to Applicant’s arguments for claim 13, the Examiner respectfully disagrees because the paragraphs cited by the Applicant does not appear to show a second associating that is based on receiving an indication of QCL between the two or more SSBs.
Applicant’s arguments, see section titled “Rejections Based on 35 U.S.C. § 112”, with respect to claims 8-9 and 24-25 have been fully considered and are persuasive.  The rejection of claims 8-9 and 24-25 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has claim 1 to recite “associating two or more…as having a same measurement”. Applicant states that support is found in paragraphs [0066], [0067] and [0074] of the specification and originally filed claims. A review of these portions of the specification and the originally filed claims and the rest of the specification do not support the above amendments. The closest the Examiner found is in originally filed claim 1 which has “associating, in a beam set…the same repeating beam index”, ¶ 66 of the specification which recites “UE 104, as described further herein, can associate measurements of SSBs having the same repeated beam index, and can accordingly provide a measurement of SSBs that considers the SSBs with the same repeated beam index as being associated with one another” and ¶ 74 of the specification which recites “the base station can indicate a quasi-colocation (QCL) relationship between the same SSBs (e.g., between the first and last SSB of the repeating pattern) to allow the UE 104 to associate measurements of these SSBs as well, though within a set of beams”. With no explanation by the Applicant and in view of the unpersuasive arguments presented above for paragraphs [0090]-[0092], these sections and the rest of the specification does not appear to show “a same measurement” but associating measurements of SSBs or QCL relationship between SSBs to associate measurements of these SSBs. Claims 2-13 fail to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 17 recite similar limitations of claim 1 and is thus rejected under similar rationale. Claims 18-27 fails to resolve the deficiency of claim 17 and are thus rejected under similar rationale.
Regarding claim 13, Applicant has claim 13 to recite “associating (associating that appears to be different from claim 1) the two or more…between the two or more SSBs” . Applicant states that support is found in paragraphs [0066], [0067], [0074] and [0090]-[0092] of the specification and originally filed claims. A review of these portions of the specification and the originally filed claims and the rest of the specification and in view of the unpersuasive arguments presented above, the specification do not support the above amendments. Claim 27 recite similar limitations of claim 13 and is thus rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476